Citation Nr: 0126990	
Decision Date: 12/04/01    Archive Date: 12/11/01

DOCKET NO.  00-17 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include a myocardial infarction.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel







INTRODUCTION

The appellant served on active duty from December 1959 to 
December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Boston, Massachusetts Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to the benefit 
sought on appeal. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  A heart disorder, to include a myocardial infarction, is 
not of service origin.


CONCLUSION OF LAW

A heart disorder, to include a myocardial infarction, was not 
incurred in or aggravated by military service, nor may it be 
presumed to have been incurred during active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well-grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The implementing regulations were adopted on August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The Board has reviewed the appellant's claim in light of the 
VCAA and its implementing regulations.  In this regard, the 
Board notes that the appellant was informed in the rating 
decision, Statement Of The Case (SOC), and Supplemental 
Statement Of The Case (SSOC), of the evidence necessary to 
establish entitlement to service connection.  During this 
appeal, the appellant has submitted additional evidence, and 
provided testimonial evidence in support of his claim.  
Additionally, the appellant underwent further VA examination.  
The appellant has not identified any other potential sources 
for additional treatment records.  Therefore, the Board is 
satisfied that the VA has met the notification and duty to 
assist requirements as mandated by the VCAA.

In this case, the appellant essentially contends that he 
suffered a heart attack during service.  In this context, he 
reports that in November 1963, he was in command of a Coast 
Guard lifeboat dispatched during a hurricane to search for a 
civilian vessel.  According to the appellant, the civilian 
vessel nearly collided with the Coast Guard ship as the ship 
went into a depression in the ocean, and waves measuring 25 
to 30 feet flung the civilian boat over the coast guard ship 
just as a radio message was received warning of the proximity 
of the civilian boat.  At the time of this incident, the 
appellant reported he experienced a severe tightness in his 
entire back, and the left lateral and anterior chest area, 
with accompanying burning sensations in his back and chest.  
The appellant rubbed his chest until it became black and 
blue.  The appellant further notes that after his release 
from service, he would experience intermittent episodes of 
dizziness, headaches, and weakness.  He was subsequently 
diagnosed with hypertension, and attributed those earlier 
symptomatic episodes to instances of elevated blood pressure.  
The appellant notes that he was later evaluated with heart 
disease.  The appellant maintains that the in service 
incident was a precipitating factor in the development of his 
current atherosclerotic heart disease.  

The record further discloses that testimonial evidence 
concerning the onset and severity of the subject 
cardiovascular disability was presented by the appellant 
during an August 2001 hearing before the undersigned member 
of the Board sitting at the RO.  The appellant's lay 
statements and testimony are considered to be competent 
evidence with regard to descriptions of symptoms of disease 
or disability.  However, when the determinative issue 
involves a question of medical diagnosis or causation, as 
here, only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  The record does not show that the appellant 
has medical expertise nor is it contended otherwise.

In order to be entitled to service connection for disease or 
disability, the evidence must reflect that a chronic disease 
or disability was either incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Where a veteran served 90 days or more during a period of war 
or after December 21, 1946, and arteriosclerosis or 
cardiovascular-renal disease (including hypertension) becomes 
manifest to a compensable degree within one year of service, 
it shall be presumed that the disease was incurred in service 
even though there is no evidence of its presence at that 
time.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings.

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service medical records contain a clinical notation, dated in 
December 1959, which indicated the appellant experienced a 
syncopal episode while undergoing his physical fitness test.  
A blood pressure reading of 120/96 was recorded on physical 
examination at that time.  The examiner noted an assessment 
of postural hypertension. 

The appellant was evaluated at a United States Public Health 
Service Hospital (USPHSH) on November 18, 1963.  At that time 
he was assigned to the Cape Cod Canal Lifeboat Station.  The 
impression was a functional murmur.  On November 21, 1963 the 
impression was no heart disease, functional murmur.  He was 
returned to duty.

At the time of the appellant's November 26, 1963 separation 
examination he gave a history of dizziness or fainting 
spells, shortness of breath, and palpitation or pounding 
heart.  The examination clinically evaluated the heart as 
normal.  His blood pressure was110/70.  A chest x-ray showed 
no significant abnormality.

Of record is a report of a private exercise thallium 
perfusion scan dated in June 1994.  It was reported that the 
test was conducted due to the appellant's fatigue.  The 
findings were interpreted as showing a small area of 
myocardial ischemia and infarct.  

The appellant received treatment at a private facility in 
1996 and 1998 for several problems, including coronary artery 
disease, status post myocardial infarction, and hypertension.  

A VA cardiovascular examination was conducted in August 1999.  
The diagnoses were atherosclerotic cardiovascular disease; 
history of left cerebrovascular accident, 1994, and right 
carotid artery surgery; probable coronary artery disease by 
exercise thallium profusion scan, 1994; possible 
claudication; multiple risk factors for atherosclerotic 
cardiovascular disease, including mild to moderate 
hypertension on treatment, and hyperlipidemia not on 
treatment, cigarette smoking, and family history.

The appellant underwent a VA cardiovascular examination in 
September 2000.  At that time the examiner stated that he had 
reviewed the appellant's records.  The appellant gave a 
detailed history regarding the chest and back tightness and 
burning he experienced while in a hurricane attempting to 
rescue civilians.  He reported that because of his chest and 
back pains and black and blue area, a week later he was sent 
to a USPHSH.  He was examined and was told he had a 
functional murmur and was released.  He had no significant 
problems until 1993 or 1994.  At that time he underwent a 
right carotid endarterectomy for a greater the 90 percent 
obstruction.  He then underwent an exercise thallium 
perfusion scan as set forth above.  He subsequently continued 
to receive treatment.  

After undergoing the examination which included an EKG and an 
echocardiogram the diagnoses were (1) status post acute 
musculoskeletal contusion and strain of the chest wall, 
following November "1963" incident;  (2) hypertension, 
controlled by medication; (3) status post right carotid 
artery occlusive vascular disease and acute left-sided 
cerebrovascular accident post 1994, and postoperative right 
carotid artery endarterectomy status post 1994; (4) VA 
established diagnosis of atherosclerotic heart disease; (5) 
mitral valve regurgitation; and (6) tricuspid valve 
regurgitation.  

Regarding the etiology of the appellant's heart disease, the 
examiner commented that based upon a thorough review of the 
record and findings on clinical examination:

It is my medical opinion that it is unlikely 
that the events in the service on November 
18, 1963, are related to his current 
diagnoses.  Also, it is unlikely that the 
events of 1963 had any specific precipitating 
factors to the events that subsequently 
occurred 31 years later in 1994.

In this regard, the examiner further noted that there was no 
clinical or historical evidence that the appellant was 
diagnosed with any cardiac problem immediately following the 
incident of November 1963.  Treatment records pertinent to 
this period do not reference any suspicion of cardiac insult 
resulting from the November 1963 incident, as evidenced by 
the appellant's release following examination, without any 
medication, or instruction or recommendation for follow-up 
clinical and diagnostic assessment.  Finally, it was noted 
that the appellant had a strong familial history of heart 
disease, and that he had a lengthy history of cigarette 
smoking.

To summarize, the service medical records show one elevated 
blood pressure reading.  However, it was determined to be 
postural in etiology.  Also when evaluated in November 1963 
it was determined that the appellant's murmur was functional 
and there was no evidence of heart disease.  Additionally, no 
pertinent abnormality was found at the time of the separation 
examination.  Furthermore, the first postservice clinical 
evidence of the heart disorder was in the early 1990s, many 
years after service.  

The appellant, as a lay person, maintains that the myocardial 
infarction detected in 1994 is related to the inservice 
symptoms as this was the only occasion that said symptoms 
occurred.  However, a VA examiner, after a review of the 
records, indicated that his current cardiac problems were 
unrelated to that inservice incident.  There is no medical 
evdence which contradicts this opinion.  

Accordingly, it is the conclusion of the Board that the 
appellant's myocardial infarction and other heart related 
disabilities were not manifested in service or within a year 
thereafter.  Thus, the preponderance of the evidence is 
against the veteran's claim. 


ORDER

Service connection for atherosclerotic heart disease is 
denied. 



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 

